Simmons, C. J.
Under the ruling of this court in the case of Ellison v. Georgia Railroad Co., 87 Ga. 691, and under section 5098 of the Civil Code, the trial judge erred in rejecting the amendment offered. In the case just cited the right of the mother to recover depended upon whether she was dependent upon her son for support; the declaration failed to allege that she was so dependent; an amendment to that effect was offered and was rejected by the trial judge. This court, after a review of all the cases, held that there was in the declaration sufficient to amend by, and that the amendment did not introduce a new cause of action and ought to have been allowed. In the case now under consideration, the declaration alleged a time and place and the slanderous words spoken, but failed to allege that they were spoken in the presence of a third party. The declaration showed a plaintiff and a defendant, and set out sufficient to indicate and specify some particular fact or transaction as a cause of action, and there was, under the code section above cited, enough to amend by. Adding the name of the person to whom the slanderous words were spoken did not add a new cause of action.

Judgment reversed.


All the Justices concurring..